Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a response to an amendment filed June 27th, 2022. By the amendment claims 1-20 are pending with claim 11 being amended. The applicant’s amendments have overcome the objections and 35 U.S.C 112 rejections outlined in the previous Office action.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sussman et al. (US 20200018704), hereafter Sussman.

With regards to claim 1, Sussman discloses an acquisition system for sorting a plurality of particles of a sample (Abstract) comprising: non-transitory memory (mentioned in step 324 in Fig. 3) and a hardware processor (202) in communication with the non-transitory memory, the hardware processor programmed by executable instructions to: transmit measurements of parameters of a first plurality of particles of a sample associated with an experiment collected by a particle analyzer (P0060, L1-3) and first associated experiment information of the experiment in a first format to an analysis system (P0071, L6-7), wherein the analysis system is programmed to: receive reference sorting criteria for the first plurality of particles of the sample associated with the experiment (compared to prior run in step 408. Initial calibration run outlined in Fig. 3) and generate a gating strategy based on the measurements of the parameters of the first plurality of particles of the sample associated with the experiment, and the reference sorting criteria for the first plurality of particles of the sample associated with the experiment (gate R1 is initially calibrated at step 314 then adjusted in step 410). 

Sussman does not directly disclose that the non-transitory memory is configured to store executable instructions. However, Sussman discloses a step of storing gate information and adjusting it during an optimization process (Figs. 3 and 4). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the same memory to store the executable instructions in order to reduce the pieces of hardware needed for the acquisition device, thus reducing costs.

With regards to claim 2, Sussman discloses all the elements of claim 1 as outlined above. Sussman further discloses wherein the analysis system is programmed to: generate second associated experiment information of the experiment comprising the first associated experiment information of the experiment and the gating strategy in the first format (count target objects within second gate step 414), and wherein the hardware processor is programmed by the executable instructions to: receive the second associated experiment information of the experiment from the analysis system in the first format (adjustment of second gate in step 418 using the second gate information).

With regards to claim 3, Sussman discloses all the elements of claim 1 as outlined above. Sussman further discloses wherein the analysis system is programmed to: generate a particle analyzer configuration that comprises the first associated experiment information and represents the gating strategy in the first format (store gate information in memory step 420); and transmit the particle analyzer configuration to the acquisition system (P0073, L11-13), and wherein the hardware processor is programmed by the executable instructions to: receive the particle analyzer configuration (P0060, L15-19).

With regards to claim 4, Sussman discloses an acquisition system for sorting a plurality of particles of a sample (Abstract) comprising: non-transitory memory (mentioned in step 324 in Fig. 3) and a hardware processor (202) in communication with the non-transitory memory, the hardware processor programmed by executable instructions to: transmit measurements of parameters of a first plurality of particles of a sample associated with an experiment collected by a particle analyzer (P0060, L1-3) and first associated experiment information of the experiment in a first format to an analysis system (P0071, L6-7), wherein the analysis system is programmed to: receive reference sorting criteria for the first plurality of particles of the sample associated with the experiment (compared to prior run in step 408. Initial calibration run outlined in Fig. 3) and generate a gating strategy based on the measurements of the parameters of the first plurality of particles of the sample associated with the experiment, and the reference sorting criteria for the first plurality of particles of the sample associated with the experiment (gate R1 is initially calibrated at step 314 then adjusted in step 410). 
Sussman does not directly disclose that the non-transitory memory is configured to store executable instructions. However, Sussman discloses a step of storing gate information and adjusting it during an optimization process. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the same memory to store the executable instructions in order to reduce the pieces of hardware needed for the acquisition device, thus reducing costs.
Sussman does not directly disclose an indication of the gating strategy has being generated. However, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add an indicator that the acquisition system is working properly, in order to allow for timely repair. 

With regards to claim 5, Sussman discloses all the elements of claim 4 as outlined above. Sussman further discloses wherein the analysis system is programmed to: generate second associated experiment information of the experiment comprising the first associated experiment information of the experiment and the gating strategy in the first format (count target objects within second gate step 414).
Sussman does not directly disclose wherein the indication of the gating strategy has been generated comprises the second associated experiment information of the experiment. However, once the indicator has been added to the acquisition system, the acquisition system would function in this matter. 

With regards to claim 6, Sussman discloses all the elements of claim 4 as outlined above. Sussman further discloses wherein the analysis system is programmed to: generate a particle analyzer configuration that comprises the first associated experiment information and represents the gating strategy (P0073, L11-13), and wherein the hardware processor is programmed by the executable instructions to: transmit the particle analyzer configuration to the particle analyzer (P0060, L15-19).
Sussman does not directly disclose wherein the indication of the gating strategy has been generated comprises the particle analyzer configuration. However, once the indicator has been added to the acquisition system, the acquisition system would function in this matter.

With regards to claim 7, Sussman discloses an acquisition system for sorting a plurality of particles of a sample (Abstract) comprising: non-transitory memory (mentioned in step 324 in Fig. 3) and a hardware processor (202) in communication with the non-transitory memory, the hardware processor programmed by executable instructions to: transmit measurements of parameters of a first plurality of particles of a sample associated with an experiment collected by a particle analyzer (P0060, L1-3) and first associated experiment information of the experiment in a first format to an analysis system (P0071, L6-7), receive second associated experiment information of the experiment from the analysis system in the first format (count target objects within second gate step 414), wherein the analysis system is programmed to: receive reference sorting criteria for the first plurality of particles of the sample associated with the experiment (initial calibration run outlined in Fig. 3); generate a gating strategy based on the measurements of the parameters of the first plurality of particles of the sample associated with the experiment, and the reference sorting criteria for the first plurality of particles of the sample associated with the experiment (compared to prior run in step 408); and generate the second associated experiment information of the experiment comprising the first associated experiment information of the experiment and the gating strategy in the first format (count target objects within second gate step 414); and transmit a particle analyzer configuration that represents the gating strategy and generated from the second associated experiment information of the experiment to the particle analyzer (P0073, L11-13).
 Sussman does not directly disclose that the non-transitory memory is configured to store executable instructions. However, Sussman discloses a step of storing gate information and adjusting it during an optimization process (Figs. 3 and 4). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the same memory to store the executable instructions in order to reduce the pieces of hardware needed for the acquisition device, thus reducing costs.

With regards to claim 8, Sussman discloses all the elements of claim 7 as outlined above. Sussman further discloses wherein to generate the gating strategy, the analysis system is programmed to: use a gating method implemented by an analysis tool (P0063, L10-13). to generate the gating strategy based on the measurements of the parameters of the first plurality of particles of the sample associated with the experiment, and the reference sorting criteria for the first plurality of particles of the sample associated with the experiment (gate R1 is initially calibrated at step 314 then adjusted in step 410).

With regards to claim 9-10, Sussman discloses all the elements of claim 8 as outlined above. Sussman does not directly disclose wherein the second associated experiment information comprises the gating method, one or more input parameters of the gating method, one or more output parameters of the gating method, and/or the analysis tool or wherein the particle analyzer configuration comprises the gating method, one or more input parameters of the gating method, one or more output parameters of the gating method, and/or the analysis tool.
However, it is known in the art, and therefore would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention that analysis tools use the parameters listed in order to analyze samples.

With regards to claim 11, Sussman discloses all the elements of claim 7 as outlined above Sussman does not directly disclose wherein to generate the second associated experiment information, the analysis system is programmed to: generate a file comprising the first associated experiment information, the gating strategy, the gating method for generating the gating strategy, one or more input parameters of the gating method, one or more output parameters of the gating method, and/or the analysis tool implementing the gating method. However, it is known in the art and therefore would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention that analysis tools create files with the features recited. 

With regards to claim 12, Sussman discloses all the elements of claim 7 as outlined above. Sussman further discloses wherein the gating strategy comprises a plurality of gates (gates R1 and R2) corresponding to pairs of the parameters.

With regards to claim 13, Sussman discloses all the elements of claim 12 as outlined above. Sussman further discloses wherein the reference sorting criteria comprises a first plurality of particles of interest selected from the first plurality of particles (P0063, L10-13).

With regards to claim 14, Sussman discloses all the elements of claim 13 as outlined above. Sussman further discloses , wherein to generate the gating strategy, the analysis system is programmed to: determine the number of the plurality of gates based on a measure of distinguishing the first plurality of particles of interest from the remaining particles of first plurality of particles using the gating strategy, wherein the plurality of gates correspond to some or all of the parameters; (P0063-P0064; gate R1 uses first parameter; gate R2 is a subset of R1 gated for a second parameter), generate a plurality of polygons based on the measurements of the parameters of the first plurality particles of the sample, the sorting criteria, and the plurality of gates (Figs. 8A and 8B), wherein the number of the plurality of gates (R1,R2) and the number of the plurality of polygons (Figs 8A and 8B) are identical. 
Sussman does not directly disclose wherein at least two of the plurality of polygons comprise polygons of different shapes. However, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use different shaped polygons if necessary to capture all the particles of interest, thus increasing accuracy of the gating strategy. 

With regards to claim 16, Sussman discloses all the elements of claim 14 as outlined above. Sussman further discloses wherein to generate the plurality of polygons, the analysis system is programmed to: generate the plurality of polygons enclosing some or all of the plurality of particles of interest (P0063-P0064).

With regards to claim 17, Sussman discloses all the elements of claim 7 as outlined above. Sussman further discloses wherein the hardware processor is programmed by the executable instructions to: receive the measurements of the parameters of the first plurality of particles of the sample associated with the experiment from the particle analyzer (P0071, L6-7).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sussman as applied to claim 14 above, and further in view of Durack et al. (US 8709817), hereafter Durack.

With regards to claim 15, Sussman discloses all the elements of claim 14 as outlined above. Sussman does not disclose wherein the measure comprises a purity measure and a yield measure of distinguishing the first plurality of particles of interest from the remaining particles of the first plurality of particles using the gating strategy.
However, Durack discloses using a purity measure and yield measure to control parameters of a flow cytometer (Abstract). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the purity and yield measure disclosed by Durack to distinguish the particles of interest in the acquisition system disclosed by Sussman in order to achieve a desired level of sort necessary for the final application of the sorted particles.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sussman as applied to claim 7 above, and further in view of Gutierrez et al. (US 20100228491), hereafter Gutierrez.

With regards to claims 18-20, Sussman discloses all the elements of claim 7 as outlined above. Sussman does not disclose wherein the hardware processor is programmed by the executable instructions to: receive the first associated experiment information in a second format from the particle analyzer; generate the first associated experiment information in the first format from the first associated experiment information in the second format; and generate the second associated experiment information in the second format from the second associated experiment information the first format, wherein to transmit the particle analyzer configuration that represents the gating strategy to the particle analyzer, the hardware processor is programmed by the executable instructions to: transmit the particle analyzer configuration that represents the gating strategy and generated from the second associated experiment information in the second format to the particle analyzer; wherein the first associated experiment information in the second format comprises an identifier of the particle analyzer, and wherein the first associated experiment information in the first format comprises an identifier of another particle analyzer; wherein the second associated experiment information in the second format comprises an identifier of the particle analyzer, and wherein the second associated experiment information in the first format comprises an identifier of another particle analyzer.
	However, Gutierrez discloses a method of combining the analysis and data of two different particle analyzers in different formats (Abstract). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the methods disclosed by Gutierrez with the acquisition system disclosed by Sussman in order to perform multiple types of analysis on a single sample, therefore increasing efficiency.  

Response to Arguments
	The applicant’s arguments with regards to the processor of Sussman, not transmitting to an analysis system are not persuasive. As outlined above P0071, details an analysis being performed as evidence of analysis unit. Additionally, P0063, L10-15 discloses that target objects can be selected by a user or a software algorithm. Therefore, the transmission to analysis system is disclosed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.L.B./Examiner, Art Unit 3653                                  
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653